Citation Nr: 0511885	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  98-02 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
papular urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).

In September 2003, the Board remanded this matter for 
additional development, to include a VA examination.  The 
requested development has been accomplished and the matter is 
now ready for review.  


FINDINGS OF FACT

1.  The veteran's papular urticaria is productive of itching 
in an exposed area.  

2.  The veteran's papular urticaria does not cause exudation 
or constant itching, extensive lesions, or marked 
disfigurement; nor has it resulted in recurrent debilitating 
episodes occurring at least four times in the past 12 month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.  


CONCLUSION OF LAW

The criteria for a 10 percent (but no higher) disability 
evaluation for papular urticaria have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.118, 
Diagnostic Code 7806 (2002), Diagnostic Code 7825 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 1997 
rating determination, the January 1998 statement of the case, 
the March 2002 and December 2004 supplemental statements of 
the case, and the April 2004 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's July 1997 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
April 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was afforded a VA 
examination following notification of her rights.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available 
inservice, VA, and outpatient treatment records have been 
obtained in connection with her claim and that she has been 
afforded several examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.




Papular Urticaria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.  When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of her claim under the version of 
the regulation that is most advantageous to him.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.

The Board observes that there is no specific diagnostic code 
for urticaria under the old criteria.  VA regulations provide 
that when an unlisted disorder is encountered it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The code which was most 
analogous was Diagnostic Code 7806 relating to eczema or 
dermatitis.

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria there is a specific diagnostic 
code for urticaria.  A 10 percent evaluation is warranted for 
recurring episodes occurring at least for times during the 
past 12 month period, and; responding to treatment with 
antihistamines or sympathomimetics.  A 30 percent evaluation 
is warranted for recurrent debilitating episodes occurring at 
least four times in the past 12 month period, and; requiring 
intermittent systemic immunosuppressive therapy for control.  

A review of the record reveals that the RO granted service 
connection for papular urticaria in an August 1975 rating 
determination and assigned a noncompensable disability 
evaluation.  

In December 1996, the veteran requested an increased 
evaluation.  

In January 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran indicated that 
she had had a history of skin rashes for many years and was 
treated at several VA Medical Centers (MCs) but the condition 
had not resolved.  

Physical examination revealed some erythema and soft tissue 
swelling along the proximal nail borders of both hands and 
fingers and several areas of mildly discolored maculopapular 
dry skin lesions over the arms, legs, chest wall, etc.  
Itching was 1+ and was worse over the fingernails.  The rash 
became worse when the veteran was nervous or anxious.  The 
condition appeared to be moderately disfiguring.  A diagnosis 
of papular and/or granular urticaria, recurrent, over many 
years, getting worse, was rendered.  The examiner noted that 
the veteran had recently been treated with large doses of 
Librium when she had back surgery and she felt that this had 
help fade the rash and resolve it to some extent.  The rash 
was noted to be worse with nervousness and anxiety.  Several 
areas of mildly discolored maculopapular dry skin lesions 
were noted diffusely over the body and extremities and 
associated with 1+ itching, but the itching was worse over 
the fingernails, where the proximal nail revealed some 
erythema and soft tissue swelling.  

Outpatient treatment records reveal that the veteran was seen 
in November 1996 with lesions on the dorsum of her hands for 
one year.  It was noted that she had tried several steroid 
therapies for eczema on other areas of her body without 
relief.  Physical examination revealed papular plaque like 
lesions on the dorsum of both hands.  A diagnosis of 
granuloma angularal was rendered.  

At the time of an October 2000 VA examination, the veteran 
was noted to have an acneform eruption involving the 
forehead, cheeks, and face with erythema and telangiectasia 
and hyperpigmentation of the sun exposed areas of the 
anterior neck and chest.  There was also a mild acneform 
eruption of her mid-upper back.  

It was the examiner's impression that the veteran had acne 
rosacea, which she stated she had off and on for years, at 
times worse, telangiectasia, and hyperpigmentation of the 
neck and chest secondary to sun exposure.  There was no 
evidence of papular urticaria or chronic disease, other than 
her acne rosacea.  

In September 2003, the Board remanded this matter for further 
development, to include a VA examination.  The examiner was 
to report the findings and test studies in detail and to, if 
possible, differentiate all skin symptoms attributable to the 
service-connected papular urticaria as opposed to nonservice-
connected skin disorders.  

In May 2004, the veteran was afforded the requested VA 
examination.  The examiner noted that the veteran reported 
developing a rash on her legs in 1974.  She indicated that 
they thought it might be "chigger bites" or nerves.  It was 
all over her legs and was pruritic and she had biopsies done, 
one or more, with no specific diagnosis being made.  They 
called it papular urticaria.  The veteran stated that when 
she left the service she developed another skin problem on 
her legs but the problems that occurred in service never 
recurred.  She noted that after service the eruption on her 
legs never looked the same as when it had occurred in 
service.  The examiner noted that the veteran had had two 
biopsies at the VA facility and that both biopsies had shown 
granuloma annular.  He indicated that this was a skin 
condition that could be quite chronic.  The veteran noted 
that she had seen a private physician in the past and that he 
had used cortisone creams and tape which did not help her.  
She reported that she had been receiving cortisone shots in 
her legs which led to atrophy, particularly on her right 
side, which had been slowly resolving over the past year.  

Physical examination revealed a number of small areas of 
eruption.  These consisted of circular areas of mild 
erythema, sometimes very difficult to distinguish with 
perhaps a little bit of depression.  Many of the areas felt 
absolutely macular.  On the veteran's right lateral thigh 
there were three areas, each one 1cm x 1 cm.  On her left 
thigh there was one area that was 2 cm x 2 cm.  On her right 
elbow there was one small papule.  

The examiner diagnosed the veteran as having granuloma 
annulare.  There was no functional impairment.  He stated 
that it was unlikely that this eruption was related to her 
service-connected eczema or papular urticaria that she was 
diagnosed with in service.  

It appears that one of the problems in this case has been to 
ascertain what skin symptomatology is actually due to the 
service-connected papular urticaria as opposed to any other 
skin problems.  Although the May 2004 VA examiner was of the 
opinion that the skin symptoms noted at that time were not 
due to the papular urticaria, the January 1997 VA examiner 
reported skin symptoms and a diagnosis of papular and/or 
granular urticaria, recurrent.  Under the circumstances, and 
resolving all reasonable doubt in the veteran's favor, the 
Board believes that the skin symptoms noted in May 2004 
should be viewed as associated with the service-connected 
skin disorder as well. 

Moreover, after reviewing the record, the Board is of the 
opinion that a 10 percent disability evaluation is warranted 
under the old rating criteria.  At the time of the January 
1997 VA examination, the veteran was noted to have several 
areas of mildly discolored maculopapular dry skin lesions 
over the arms, legs, chest wall, etc., with 1+ itching that 
was worse over the fingernails.  It would appear that the 
itching would warrant a 10 percent rating under the old 
version of Code 7806.  However, the Board believes that the 
preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted under either the 
old or new rating criteria.  An evaluation in excess of 10 
percent is not warranted under the old criteria as the 
veteran has not been shown to have exudation or constant 
itching, extensive lesions, or marked disfigurement.  An 
evaluation in excess of 10 percent is also not warranted 
under the new criteria as there has been no demonstration of 
recurrent debilitating episodes occurring at least four times 
in the past 12 month period, requiring intermittent systemic 
immunosuppressive therapy for control.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  The veteran's papular urticaria has also 
not be shown to be the cause of her unemployability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A 10 percent evaluation for papular urticaria is warranted.  
To this extent, the appeal is granted, subject to regulations 
governing monetary benefits.  




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


